Whiteield, O'. J.,
delivered the opinion of the court.
In the examination of the witness Biddle it was asked, ■“Didn’t you, or some one present there [that is, when the confession was made in the upstairs room at the depot], at the time say it would be worse for him if he didn’t come out with the clean thing and tell all about it?” to which the witness answered, “Some one might have told him; I don’t remember telling him, and I don’t remember any one telling him that. 'Some one might have done it; but I don’t remember them. Q. You are not prepared to say it wasn’t told him at the time? A. No, sir; I wouldn’t swear about it.” Now, there were 'in the upstairs room at the time of the alleged confession F. O. Felder, Biddle, Bishop-, and Travis. Felder, on his examination, was asked the following question: “I will get you to state what took place — the conversation between you and Biddle and Bishop and Travis — up in that room at the depot at that time ?” This question was objected to by the state, the objection sustained, and the ruling excepted to at the time by the defendant. This was manifestly error. All that was said and done in that room at the depot at the time of that confession was plainly competent as going to show, not only whether the confession was free and voluntary, but also to show whether the defendant was sane or insane. It might have been, we cannot tell, that Felder might have stated that some one, in that conversation, did *854tell tbe defendant that it would be worse for him if hé did not make a clean breast of it all, and it might have been that the conduct and declarations of the defendant at that time might have shed material light on the question of his sanity or insanity.
"When the witness B. E. MeBee was examined, he stated that he had known the subject of inquiry, the defendant, Bishop, for twenty-seven or twenty-eight years, and that he had seen him every day' or so while he was young. He was then asked, after having thus stated that he had known him twenty-seven or twenty-eight years intimately, and had seen him every day or so while he was young, what he could say of Bishop’s mental condition. This was objected to-, the objection sustained, and the ruling excepted to. He was then asked if he had ever seen anything in the defendant to denote idiocy or insanity. This was objected to, the objection sustained, and the ruling excepted to. He was then asked this question, “I will ask you this, if from any conversations you have ever had with him,, .or his actions coming under your observation, they have formed any impression on you?” and this was objected to, the objection sustained, and the ruling excepted to by the defendant. The witness was allowed to answer that he thought time and again that the defendant was not bright. These questions were then asked: “Well, what led you to believe that he was in that condition?” This was objected to, the objection sustained, and the ruling excepted to by the defendant. He was then-asked, finally, in an effort to get from this witness, who had known the subject of inquiry intimately for twenty-seven or twenty-eight years, and must, of course, from that long acquaintanceship-, have many times observed his conduct and noted his declarations: “What do you mean by his not being bright?' You say you have always thought that he wasn’t bright. What do you mean by that?” And this was objected to, and the objection sustained, and the ruling of the court excepted to. *855It must be borne in mind that insanity was the defense offered. These rulings of the court were all erroneous. They restricted the right of defendant to show, if he could show, that he was insane, within far too narrow limits. Surely a witness who states that he had known the subject of inquiry while he was young, and had seen him while he was young every day or so, and had known him intimately for twenty-seven or twenty-eight 'years would be pre-eminently qualified to testify, from the observations he must necessarily have made of the conduct and declarations of the defendant, whether from such acts and declarations the defendant was, in his opinion, sane or 'insane.
The crime here is a peculiarly horrible one. Whoever committed the deed should be hanged, if convicted after a fair trial according to the law of the land. But if the evidence in the case .should show that the defendant was insane at the time of the commission of the alleged offense, or should even raise a reasonable doubt as to his sanity at that time, all the law everywhere is, however horrible the crime, there would, in such case, be no responsibility for it. There is very' little danger, in cases of plain, cold-blooded assassination, such as this was, that there will be any miscarriage of justice in the court, if the court should allow the defendant the full latitude he is clearly entitled to under the law in making competent proof as to his sanity or insanity. The state of the public mind in cases of such horrible assassinations is warrant that the defendant would be duly convicted, even when allowed the largest latitude which the law allows him. It is far wiser, therefore, on the part of the circuit judges, in eases so peculiarly horrible, to give the defendant all latitude the law allows, rather than to restrict him unduly and too narrowly in the introduction of competent testimony.
Bor the errors indicated, the judgment is reversed, and the cause remanded. - Reversed.